222 P.3d 48 (2009)
232 Or. App. 561
In the Matter of N.M., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
N.M., Appellant.
MC090008, A141644.
Court of Appeals of Oregon.
Submitted October 2, 2009.
Decided December 16, 2009.
Kent A. Anderson, Eugene, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Pamela J. Walsh, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that, among other things, the evidence was insufficient to establish by clear and convincing evidence that, at the time of the hearing, he suffered from a mental disorder that caused him to be a danger to himself or to others. ORS 426.130(1). The state concedes that the evidence is not sufficient. On de novo review, State v. O'Neill, 274 Or. *49 59, 61, 545 P.2d 97 (1976), we agree that the evidence is insufficient.
Reversed.